                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

IN RE:                                       )       BANKRUPTCY CASE NO.: 18-52951
                                             )
       ALLAN L. SMITH                        )       CHAPTER 13 PROCEEDING
       LANDRA A. SLAUGHTER                   )
                                             )       JUDGE ALAN M. KOSCHIK
                                             )
                      DEBTORS                )       MOTION TO ALLOW DIRECT
                                             )       PAYMENT OF MORTGAGE


       Now come the Debtors, Allan L. Smith and Landra A. Slaughter, by and through counsel,

and hereby respectfully moves this Honorable Court for an Order allowing them to make their

mortgage payments directly to their lender rather than making a conduit mortgage payment to the

Chapter 13 Trustee.

       As grounds for this request, Debtors state that they are current in their mortgage

payments, and seek to make the mortgage payment directly to the lender as they have since the

inception of the mortgage relationship with their current lender.

       WHEREFORE, the Debtors request that they be permitted to make their Chapter 13 Plan

payments directly to the Chapter 13 Trustee rather than through a wage order.

                                             Respectfully Submitted,

                                             AMOURGIS & ASSOCIATES, LLC

                                             /s/ Robert H. Young         ____
                                             Robert H. Young (0036743)
                                             Attorney for Debtors
                                             3200 West Market Street, Suite 106
                                             Akron, Ohio 44333
                                             Phone: (330) 535-6650
                                             Fax: 330-535-2205
                                             Email: roberty@amourgis.com




18-52951-amk      Doc 52     FILED 07/03/19       ENTERED 07/03/19 12:56:19       Page 1 of 4
                                 CERTIFICATE OF SERVICE

I certify that on July 3, 2019, a true and correct copy of the foregoing was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:

Robert H. Young, on behalf of Debtors, at roberty@amourgis.com

Keith Rucinski, on behalf of Chapter 13 Trustee’s office, at krucinski@ch13akron.com

John J. Lieberman, on behalf of SN Servicing Corporation at bankruptcy@sottileandbarile.com

Cleveland Office of the United States Trustee, on behalf of Daniel M. McDermott, United States
Trustee, at the registered address of the US Trustee @ USDOJ.gov established with the
bankruptcy court.

And by regular U.S. mail, postage prepaid, on:

Allan L. Smith
Landra A. Slaughter
8906 Langston Court
Macedonia, OH 44056

And by regular U.S. mail, postage prepaid, on attached list of creditors.


                                               /s/ Robert H. Young       ____
                                               Robert H. Young (0036743)
                                               Attorney for Debtors


Bank Of America
Nc4-105-03-14
Po Box 26012
Greensboro, NC 27410

Belden Jewelers/Sterling Jewelers, Inc
Attn: Bankruptcy
Po Box 1799
Akron, OH 44309

Carrington Mortgage Se
Attn: Officer and Agent
1600 S Douglass Rd Ste 2
Anaheim, CA 92806




18-52951-amk       Doc 52     FILED 07/03/19        ENTERED 07/03/19 12:56:19          Page 2 of 4
Cleve Accept
2106 Payne Ave
Cleveland, OH 44114

Comenity Bank/Avenue
Po Box 182125
Columbus, OH 43218

Craig Relman
23811 Chagrin Boulevard, Suite 160
Beachwood, OH 44122

First Federal Credit & Collections
24700 Chagrin Blvd
Suite 205
Cleveland, OH 44122

Huntington Bank
Attn Officer and/or Agent
303 E Main street
Columbus, OH 43209

Huntington Natl Bk
Bankruptcy Notifications
Po Box 340996
Columbus, OH 43234

Internal Revenue Service
Centralized Insolvency Operation
P.O. Box 7346
Philadelphia, PA 19101

IRS
Centralized Insolvency Operation
P.O. Box 7346
Philadelphia, PA 19101-7346

Regional Acceptance Co
304 Kellm Road
Virginia Beach, VA 23462




18-52951-amk       Doc 52     FILED 07/03/19   ENTERED 07/03/19 12:56:19   Page 3 of 4
SN Servicing Corporation
Attn: Officer and/or agent
323 5th Street
Eureka, CA 95501

State of Ohio Dept. of Taxation
Collections Enforcement
30 E Broad Street
Columbus, OH 43215

United States Attorney General
950 Pennsylvania Avenue NW
Washington, DC 20530




18-52951-amk      Doc 52     FILED 07/03/19   ENTERED 07/03/19 12:56:19   Page 4 of 4
